Citation Nr: 1047233	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-13 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for a neck disability.  

4.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 
1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2004 and April 2007 rating decisions of a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2010, the Veteran testified before the Board.  A 
transcript of this hearing has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

The issues of entitlement to service connection for disabilities 
of the head, neck, and low back are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's countable annual income for a single claimant with 
no dependents exceeds the maximum annual pension rate (MAPR) for 
nonservice-connected pension benefits for the period between 
April 2004 and June 2005.  



CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension 
benefits during the period between April 2004 and June 2005 are 
not met.  38 U.S.C.A. §§ 1503, 1521 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.3, 3.262, 3.271 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claim, has notified him of the information and 
evidence necessary to substantiate the claim, and has fully 
disclosed VA's duties to assist him.  In a March 2005 letter, the 
Veteran was notified of the information and evidence needed to 
substantiate and complete the claims on appeal.  As the issue 
before the Board involves only the narrow question of whether the 
Veteran's income was excessive for VA nonservice-connected 
pension benefits, VA need not provide him with the general 
criteria for the assignment of an effective date and initial 
rating.  Id.  

The Board notes that, in the present case, initial notice was 
also not issued prior to the November 2004 adverse determination 
on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Nevertheless, VA rectified any timing error in providing 
notice to the Veteran and subsequently readjudicating his claim 
on the merits in March 2008.  Id; see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as a statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  In August 2010, the Veteran was afforded the 
opportunity to testify before the Board.  The Board is not aware, 
and the Veteran has not suggested the existence of, any 
additional pertinent evidence not yet received.  

The Board notes that no medical examination has been conducted 
and/or medical opinion obtained with respect to the Veteran's 
claim, as the issue before the Board in not medical in nature, 
and a medical examination is therefore not required.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claim at this time is 
warranted.  

The Veteran contests the denial of payment of VA nonservice-
connected pension benefits between the receipt of his claim in 
April 2004, and the beginning of his receipt of Social Security 
Disability benefits in June 2005.  Under the provisions of 38 
U.S.C.A. § 1521, pension is payable to a Veteran who served for 
90 days or more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities which 
are not the result of the Veteran's willful misconduct.

38 C.F.R. § 3.3 further provides that basic entitlement to 
pension exists if a Veteran served in the active military, naval, 
or air service for 90 days or more during a period of war; or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such service 
for a service-connected disability; or served in the active 
military, naval, or air service for a period of 90 consecutive 
days or more and such period began or ended during a period of 
war; or served in the active military, naval, or air service for 
an aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. § 
1521(j); 38 C.F.R. § 3.3(a)(3).  

In the present case, the Veteran's military service was found by 
the RO to qualify him for nonservice-connected pension benefits, 
and he was also found to be permanently and totally disabled due 
to his medical disabilities.  The RO denied payment of such 
pension benefits, however, due to the Veteran's excessive income 
for the time period at issue.  Thus, the question of whether the 
Veteran's income was excessive between April 2004 and June 2005 
is the focus of the matter before the Board.  The Board notes 
that the Veteran does not deny receipt of Social Security 
Disability benefits commencing in June 2005, which render his 
income excessive for VA nonservice-connected pension purposes 
thereafter, and therefore entitlement to payment of pension 
benefits after June 2005 is not at issue.  

Income eligibility for pension, and the amount of any pension 
payable, is determined by subtracting the Veteran's annual family 
countable income from the maximum annual pension rate applicable 
to the Veteran's circumstances.  38 U.S.C.A. § 1521(a); Martin v. 
Brown, 7 Vet. App. 196, 198 (1994).  

In determining annual income for nonservice-connected pension 
benefits, all payments of any kind or from any source, including 
salary, retirement or annuity payments, or similar income shall 
be included.  38 U.S.C.A. § 1503(a).  Payments of any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received except for listed 
exclusions.  38 C.F.R. § 3.271.  

Basic entitlement to such pension exists if, among other things, 
the Veteran's income is not in excess of the maximum annual 
pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 
1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in 
Appendix B of VA Manual M21-1 (M21-1) and is to be given the same 
force and effect as published in VA regulations.  38 C.F.R. § 
3.21.  Payments of VA pension benefits are made at a specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. § 1521.  

Medical expenses in excess of five percent of the MAPR, which 
have been paid, may be excluded from a claimant's income for the 
same 12-month annualization period to the extent they were paid.  
38 C.F.R. § 3.272(g)(2)(iii).  According to 38 C.F.R. § 3.262(l), 
any unreimbursed amounts which have been paid within the calendar 
year for the unusual medical expenses, regardless of the year the 
indebtedness was incurred, will be excluded from the amount of 
the claimant's annual income.  The term "unusual" means 
excessive and generally is defined as exceeding five percent of 
the claimant's reported annual income.  38 C.F.R. § 3.262(l)(4).  

In its December 2004 notification letter, the RO informed the 
Veteran that the income limit for a claimant with no dependents 
was $10,162, and the Veteran was in receipt of $11,310 from 
disability benefits for the time period at issue.  The Veteran 
responded by submitting records of pending medical bills of 
$3,255, incurred November 2003 for a MRI study, and of $12,278, 
incurred between December 2003-December 2004, for back treatment.  
The RO found that although the Veteran had been billed for these 
amounts, he had not actually paid these expenses, and therefore 
they could not be counted against his income until he had 
actually paid the reported amounts.  See 38 C.F.R. § 3.262(l).  
In May 2007, the Veteran was afforded an informal hearing before 
RO personnel, and he again stated he had not paid his reported 
medical expenses; rather, he had declared bankruptcy due to his 
excessive debt.  As such, the Board finds the RO did not err in 
failing to deduct the Veteran's medical bills in computing his 
adjusted income, as such bills were not actually paid by the 
Veteran, and therefore may not be considered actual medical 
expenses.  No other evidence of deductible expenses has been 
submitted by the Veteran, and thus the Veteran's adjusted income 
was in fact excessive for the payment of nonservice-connected 
pension benefits for the period between April 2004 and June 2005.  

The Board is sympathetic to any financial hardships the Veteran 
may have suffered as a result of non-payment of VA pension 
benefits.  The Board is, however,  nonetheless bound by the laws 
enacted by Congress and the pertinent regulations of VA.  38 
U.S.C.A. § 7104.  As such, the Board finds no error in the RO's 
denial of payment of VA nonservice-connected pension benefits 
between April 2004 and June 2005.  Thus, his claim must be 
denied.  


ORDER

Entitlement to payment of VA nonservice-connected pension 
benefits for the period between April 2004 and June 2005 is 
denied.  


REMAND

The Veteran seeks service connection for disabilities of the 
neck, back, and head.  

As an initial matter, the Board notes that the RO has denied the 
Veteran's service connection claims for neck and back 
disabilities under 38 C.F.R. § 5108; that is, the RO has reviewed 
the claims file for new and material evidence, and found such 
evidence has not been submitted in order to reopen these claims 
for consideration on the merits.  The RO determined that these 
issues were previously denied within a November 2004 rating 
decision, and that decision became final, requiring the 
submission of new and material evidence in order to reopen these 
issues.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Review of the claims file indicates, however, that following 
notification to the Veteran by VA of the November 2004 denials, 
he filed a January 2005 written statement in which he disputed 
the results of the November 2004 decision.  Additional VA 
treatment records were also added to the claims file in March 
2005.  In a March 2005 letter to the Veteran, the RO informed him 
it was considering his January 2005 written statement as a new 
claim for service connection for neck and back disabilities, and 
requested he submit additional evidence in support thereof.  
Nevertheless, the Board finds the Veteran clearly disagreed with 
the November 2004 rating decision, and his March 2005 written 
statement is thus properly construed as a notice of disagreement.  
See 38 U.S.C.A. § 7105.  As this notice of disagreement was 
received within a year of the November 2004 rating decision, it 
was filed in a timely manner, and the November 2004 rating 
decision is therefore not final, but remains pending.  See 
38 U.S.C.A. § 7105.  Therefore, the Veteran's service connection 
claims for disabilities of the neck and back must be remanded for 
consideration on the merits, and he need not meet the threshold 
requirements of 38 U.S.C.A. § 5108 for such merits consideration.  

The Board next observes that the Veteran stated at his August 
2010 personal hearing that when he first filed his service 
connection claim in 2004, he informed VA of several private 
facilities from which he had received post-service treatment for 
his claimed disabilities.  He also reported that he gave VA 
written authorization to obtain these private records, but was 
never informed which records had in fact been obtained and 
considered by VA.  He stated that if any of the pertinent private 
records had not been obtained by VA, he intended to make his own 
attempts to obtain this evidence.  VA's duty to assist includes 
informing a claimant of the evidence VA has or will obtain, and 
the evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103.  Review of the claims file indicates that in 2004, the 
Veteran reported receiving treatment at the St. Alexius Medical 
Center, Hoffman Estates Medical Center, Northwest Community 
Healthcare Hospital, and the Sharp Rees-Stealy Medical Group.  
The RO sent requests to each of these providers for the Veteran's 
medical treatment records, but received records only from Hoffman 
Estates (Humana) Medical Center.  The Sharp Rees-Stealy Medical 
Group and Northwest Community Healthcare Hospital, also 
responded, stating the Veteran's medical records had been 
destroyed, as he was no longer an active patient.  No reply was 
received by VA from the St. Alexius Medical Center; however, it 
does not appear the Veteran was ever informed of this fact.  By 
this remand order, the Veteran is notified of the outstanding 
private treatment records from the St. Alexius Medical Center, 
and is offered the opportunity to obtain and submit that evidence 
on his own behalf.  See 38 U.S.C.A. § 5103.  

Next, the Board notes that in May 2004, the Veteran submitted 
notice to VA that he had been denied worker's disability 
compensation benefits from the State of California.  The Veteran 
has also stated that his workplace injuries involved the back and 
neck.  Review of the record, however, does not indicate the 
records associated with his disability claim have been obtained 
and associated with the claims file.  As VA is obligated to 
obtain potentially-relevant evidence from not only federal, but 
also state and local governmental sources, these records must be 
obtained prior to any final adjudication of the Veteran's pending 
service connection claims.  See 38 C.F.R. § 3.159(c)(1).  

Finally, the Veteran's service treatment records reflect 
complaints of low back pain on several occasions during military 
service, including in December 1977, April 1979, and January 
1980.  Additionally, he has stated that he initially injured his 
low back while lifting a heavy object during military service, 
and has experienced chronic low back pain since that time.  
Although the Veteran is a layperson and not a medical expert, he 
is nonetheless competent to testify regarding observable 
symptomatology, such as low back pain.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Finally, the recent 
medical treatment evidence confirms a current diagnosis of a low 
back disability, diagnosed as degenerative disc disease and/or 
spinal stenosis.  In sum, the Veteran has presented sufficient 
evidence to necessitate a VA medical opinion.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board is cognizant that 
the Veteran was in fact scheduled for a VA medical examination in 
May 2009, but failed without explanation to report for 
examination.  The Veteran is hereby put on notice of the 
importance of reporting to his scheduled examination and of the 
possible adverse consequences, to include denial of his claims, 
of failing to so report.  See 38 C.F.R. § 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter informing him 
that no records were received from the St. 
Alexius Medical Center of Hoffman Estates, 
Illinois, where the Veteran has reported 
receiving private medical treatment for his 
back and neck between 1980-90.  Inform the 
Veteran that he may contact this facility on 
his own behalf to obtain such records and 
submit them to VA.  

2.  Contact the appropriate state agency to 
obtain any medical records associated with 
the Veteran's claim for worker's disability 
compensation benefits.  If no such records 
are available, that fact must be documented 
for the claims folder.  

3.  Schedule the Veteran for a VA orthopedic 
examination to determine the etiology of any 
current neck or back disability.  All 
necessary tests and studies should be 
accomplished and all complaints and clinical 
manifestations should be reported in detail.  
The claims folder must be reviewed in 
conjunction with the above evaluation, and 
the examination report must clearly indicate 
that such review was performed.  After 
reviewing the claims file and examining the 
Veteran, the examiner is asked to address the 
following question:

	Is it at least as likely as not (a 50 
percent or greater probability) that any 
current neck or back disability was incurred 
in active military service?

   In forming his/her opinion, the examiner 
is asked to consider the Veteran's medical 
history, the service treatment records, the 
post-service medical evidence, and the 
various statements from the Veteran.  All 
opinions should be accompanied by a complete 
medical rationale.  If the examiner is unable 
to address this question without resorting to 
mere speculation, the examiner must state in 
detail for the record why an opinion is not 
possible.  

4.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
service connection claims for disabilities of 
the head, neck, and back on the merits in 
light of any additional evidence added to the 
record.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


